DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 8/31/2022 has been entered and made of record.
Acknowledgment 
Claims 1-2, 5-7, 10-12, and 17-20 amended on 8/31/2022, are acknowledged by the examiner.  

Response to Arguments 
Presented arguments with respect to claims 1, 12, 19, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below. 
Regarding the 35 U.S.C. 112(a) rejection, the argument filed on 8/31/2022 is persuasive.  As a result, the 35 U.S.C. 112(a) rejection in the previous Office action is withdrawn.
Regarding the 35 U.S.C. 112(b) rejections, the amendment filed on 8/31/2022 addresses some of the issues.  As a result, the 35 U.S.C. 112(b) rejections for some of the issues in the previous Office action is withdrawn.

Objections 
Claims 1, 12, and 19 are objected.  The claim limitation “transmitting, by the encoder to a decoder of a second device” should be read “transmitting, by the encoder of a first device to a decoder of a second device”.  An appropriate correction is required.
Claims 5, 16, and 20 are objected.  The claim limitation “causing the second device to apply second lossy decompression in the reference loop of the second device” should be read “causing the second device to apply a second lossy decompression in the reference loop of the second device”.  An appropriate correction is required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient details that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently detail how the invention achieves these claimed functions. For example, claims 1, 12, and 19 recite “applying, by a first lossy compression device in a prediction loop of a first device, a first lossy compression at a compression rate to a first video frame to generate a first compressed video frame”, however the specification does not provide any detail about structures or algorithms inside of the first lossy compression device 124. Hence, first it is not clear how the first lossy compression device 124 can compress the first video frame.  Second, it is not clear how it achieve a lossy compression when the quantization unit 116 is not in the first lossy compression device 124. Third,  it is not clear how the first lossy compression device 124 can achieve a certain compression rate and what kind of algorithms or mechanism that would be used to achieve this compression rate.  Likewise,  claims 1, 12, and 19 recite “applying, by a first lossy decompression device in the prediction loop of the first device, a first lossy decompression to the first compressed video frame at a decompression rate to generate a first decompressed video frame”.  Since the specification does not provide any detail about structures or algorithms inside of the first lossy decompression device 126, it is not clear how the first lossy decompression device 126 can achieve all of these functions. Similar arguments are also applied for the second lossy compression device and the second lossy decompression device in the second device. Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters “a compression rate” and “a decompression rate”, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently provide clear definitions of the compression rate and the decompression rate, and how the invention achieves these claimed limitations.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain subject matters, which were not described in the specification in such a way as to reasonably enable a person skilled in the art to make to the invention commensurate in scope with the claims. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Original claims fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function.  In this applications, claims 1, 12, and 19 recite “encoding, by an encoder of the first device, a second video frame to obtain encoded video data”. First, the specification has never used the word “obtain”. Second, paragraph [0005] describes an encoding process of the second video frame in which the encoder receives a decompressed video frame and uses it as a reference frame for inter prediction.  The specification also describes “In embodiments, the method can include encoding, by the encoder, the first video frame using data from one or more previous video frames, to provide the encoded video data”. However, the specification does not teach “encoding, by an encoder of the first device, a second video frame to obtain encoded video data”.  Accordingly, these limitations do not satisfy the written description requirement. It is not enough information for one skilled in the art could write a program or implement in an apparatus to achieve the claimed function because the specification must explain how the inventors achieve the claimed function to satisfy the written description requirement.  For the reasons discussed above, the recited limitations do not satisfy the written description requirement and are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is noted that an inventive concept of the application is based on a matching of a compression rate and a decompression rate. However, it is not clear to readers neither from the specification nor from the claims what are the meanings of the compression rate and the decompression rate.  It is not clear whether they mean a quantization step size, a compression ratio, a frame rate, or a bitrate. In addition, it is not clear what are their measuring units, such as whether it is a frames-per-second (fps) for the frame rate, or a bits-per-second (bps) for the bitrate.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 12, and 19 recite "the encoded video frame". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claims 1, 12, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 12, and 19 recite "perform, by a second lossy compression device in a reference loop of the second device, a second lossy compression to a first output video frame corresponding to the first video frame at the compression rate indicated by the message to generate a second compressed video frame". These claims do not indicate whether or not the first video frame, which is from the first device, has been transferred to the second device. Hence it is not clear from the claim language that: First, how the second lossy compression device would know whether or not the first video frame, which is from the first device, exist? Second, if the second lossy compression device does not know about the first video frame, then how the second lossy compression device can determine whether or not “a first output video frame corresponding to the first video frame”.  Therefore, claims 1, 12, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 12, and 19 recite "perform, by a second lossy compression device in a reference loop of the second device, a second lossy compression to a first output video frame corresponding to the first video frame at the compression rate indicated by the message to generate a second compressed video frame". It is noted that the claims also indicate that “transmitting, by the encoder to a decoder of a second device, the encoded video data and a message indicating the compression rate”.  Since the compression rate is transmitted to the decoder 146 and is not transmitted to the second lossy compression device 156, hence it is not clear how the second lossy compression device 156 would know about the compression rate. Therefore, claims 1, 12, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 1, 12, and 19 recite "perform, by a second lossy decompression device in the reference loop of the second device, a second lossy decompression to the second compressed video frame at the decompression rate indicated by the message to generate a second decompressed video frame". It is noted that the claims also indicate that “transmitting, by the encoder to a decoder of a second device, the encoded video data and a message indicating the compression rate and the decompression rate”.  Since the decompression rate is transmitted to the decoder 146 and is not transmitted to the second lossy decompression device 158, hence it is not clear how the second lossy decompression device 158 would know about the decompression rate. Therefore, claims 1, 12, 19, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is noted that according to Fig. 1, the frame predictor 112, the quantization 116, the transformation 114, the inverse transformation 120, and the entropy coding 118 are not included in the prediction loop 136. Hence it is not clear from the claim language what lossy compression algorithms are included in the first lossy compression block and/or how the first lossy compression is applied these algorithms to a first video frame that is inside the prediction loop 136 to generate a first compressed video frame whereas the quantization 116 is not included in the prediction loop 136.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matters, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is note that according to Fig. 1, the entropy decoder 148, the inverse quantization 150, and the inverse transformation 150 are not included in the prediction loop. Hence, it is not clear from the claim language what lossy decompression algorithms are included in the first lossy compression block and/or how the first lossy decompression 126 is applied these algorithms to the first compressed video frame inside the prediction loop 136 to generate a decompressed video frame whereas the inverse quantization 116 is not included in the prediction loop 136.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
           This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-10, 12-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ostiguy (US Patent 9,191,668 B1), (“Ostiguy”), in view of Fu et al. (US Patent 10,554,977 B2), (“Fu”).
Regarding claim 1, Ostiguy meets the claim limitations as follow.
A method (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4] comprising: applying ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]), by a first lossy compression device ((i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1]) of a first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15];  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] at a compression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to a first video frame ((i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56] – Note: Intra frame is  the first video frame in a video sequence) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41;  col. 12, line 15-29]); applying (i.e. processed) [Ostiguy: col. 12, line 15], by a first lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing / decompressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at a decompression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a first decompressed video frame (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28];  encoding (i.e. encoding) [Ostiguy: col. 5, line 27], by an encoder of the first device ((i.e. lossy encoders) [Ostiguy: col. 1, line 48]; (i.e. An encoder is lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]), a second video frame to obtain encoded video data (i.e. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 52-61; Figs. 2A, 3-4] – Note: The second frame could be interframe – i.e. P/B frame), based on the first decompressed video frame (i.e. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture) [Ostiguy: col. 5, line 21-24]; and  transmitting ((i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), by the encoder (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35] to a decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of a second device  ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51] ; (i.e. an image compressing / decompressing external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), the encoded video data ((i.e. The output module may be used to output compressed or uncompressed image data to processing modules external to the codec) [Ostiguy: col. 13, line 18-20]; (i.e. Referring to FIG. 9, exemplary steps of data decompression are described. At step 901 the compressed data is stored in memory 104. The data is a stream of compressed image data or a portion of a total stream of compressed data. An application may need to decompress a full stream of compressed data but may store in memory 104 only a portion of the stream for decompression by the codec 102 at a given moment. At step 902, the control module 200 configures the entropy module 208 with appropriate parameters to decompress the received data. At step 903 the entropy module 208 accesses the compressed stream and performs partial entropy decoding to output an intermediate buffer) [Ostiguy: col. 14, line 9-21]) and a message (i.e. configurations for the codec) [Ostiguy: col. 4, line 16] indicating the compression rate (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104.   At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 33-45; Fig. 2b] and the decompression rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55],  
wherein the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]) is configured to: 
decode the encoded video frame to generate a decoded video frame (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy compression device ((i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] ; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]), a second lossy compression to a first output video frame (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4] corresponding to the first video frame (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded) [Ostiguy: col. 5, line 16-24] at the compression rate indicated by the message ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a second compressed video frame (i.e. reconstruct the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 12-13], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37]; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the reference loop of the second device ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop), a second lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the second compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at the decompression rate indicated by the message (i.e. Compression / decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]  to generate a second decompressed video frame  (i.e. The output module may be used to output , and 
combine (i.e. added) [Ostiguy: col. 9, line 19] the decoded video frame with the second decompressed video frame (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] to generate a second output video frame corresponding to the second video frame  ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28]).
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
transmitting, by the encoder to a decoder ((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].

Regarding claim 2, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], comprising: receiving (i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22], by the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], a third video frame subsequent to the first video frame ((i.e. The input module may be used to receive uncompressed image data from an external source such as a video camera) [Ostiguy: col. 13, line 20-22]; (i.e. video sequence) [Ostiguy: col. 12, line 8] ; (i.e. The image data may correspond to a stream of pictures, a picture, and/or a portion of a picture) [Ostiguy: col. 5, line 11-12]; (i.e. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 52-61; Figs. 2A, 3-4] – Note: The third frame could be an interframe – i.e. P/B frame); andestimating (i.e. determine) [Ostiguy: col. 6, line 66], by a frame predictor (i.e. An inter prediction unit 306) [Ostiguy: col. 8, line 41] of the encoder (i.e. an encoder) [Ostiguy: col. 1, line 34], a motion metric  ((i.e. a difference (mvd) from predicted motion vector) [Ostiguy: col. 10, line 20-21]; (i.e. An inter prediction unit 306 is used to generate prediction parameters for an inter mode, such as the partitioning, motion vectors, and selected reference pictures) [Ostiguy: col. 8, line 41-43]; (i.e. the prediction module 202 outputs for a macro block, at least one motion vector (or a motion vector difference) and an encoding mode) [Ostiguy: col. 7, line 1-3]) according to the third video frame and the first decompressed video frame ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded) [Ostiguy: col. 8, line 41-43]; (i.e. An inter prediction unit 306 is used to generate prediction parameters for an inter mode, such as the partitioning, motion vectors, and selected reference pictures) [Ostiguy: col. 8, line 41-43]; (i.e. the prediction module 202 outputs for a macro block, at least one motion vector (or a motion vector difference) and an encoding mode) [Ostiguy: col. 7, line 1-3]).  
However, in the same field of endeavor Fu further discloses the claim limitations and the deficient claim limitations, as follows:
estimating, by a frame predictor of the encoder, a motion metric according to the third video frame and the first decompressed video frame (i.e. The encoder 400 also has a motion estimation module or unit 432 that provides motion vectors as described below, and a motion compensation module 434 that uses the motion vectors to form prediction blocks. The motion estimation unit 432 and motion compensation unit 434 form the inter-prediction capability of the encoder. The inter-mode (inter-prediction mode) that is to be used, whether to use spatial neighbor blocks or otherwise, may be compressed and placed in a bitstream along with motion vectors and identity of reference blocks for the spatial neighbor blocks and to provide the context for the current block at the decoder) [Fu: col. 8, line 24-34].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to perform inter prediction.  
Therefore, the combination of Ostiguy with Fu will enable the system to improve coding efficiency [Fu: col. 13, line 6-20].

Regarding claim 3, Ostiguy meets the claim limitations as set forth in claim 2.Ostiguy further meets the claim limitations as follows:
The method of claim 2 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising: performing (i.e. performs motion compensation) [Ostiguy: col. 7, line 32-33], by the encoder (i.e. lossy encoders) [Ostiguy: col. 1, line 48], motion compensation (i.e. performs motion compensation) [Ostiguy: col. 7, line 32-33] on the third video frame (i.e. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 52-61; Figs. 2A, 3-4] – Note: The third frame could be an interframe – i.e. P/B frame) according to the motion metric ((i.e. a difference (mvd) from predicted motion vector) [Ostiguy: col. 10, line 20-21]; (i.e. An inter prediction unit 306 is used to generate prediction parameters for an inter mode, such as the partitioning, motion vectors, and selected reference pictures) [Ostiguy: col. 8, line 41-43]; (i.e. the prediction module 202 outputs for a macro block, at least one motion vector (or a motion vector difference) and an encoding mode) [Ostiguy: col. 7, line 1-3]) to generate the second video frame (i.e. the reconstructed reference picture is created) [Ostiguy: col. 9, line 27-28].

Regarding claim 4, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising causing (i.e. the codec 102 is configured to) [Ostiguy: col. 13, line 33]  the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39].

Regarding claim 5, Ostiguy meets the claim limitations as set forth in claim 4.Ostiguy further meets the claim limitations as follows:
The method of claim 4 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising causing (i.e. the codec 102 is configured to) [Ostiguy: col. 13, line 33] the second device (i.e. an image compressing/decompressing to apply (i.e. processed) [Ostiguy: col. 12, line 15] the second lossy compression (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] in the reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device on an output of the decoding (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), according to the compression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]); and
causing (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7] the second device (i.e. an image compressing/decompressing  to apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]) second lossy decompression in the reference loop (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] of the second device (i.e. an image compressing/decompressing on an output of the second lossy compression in the reference loop of the second device (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14], according to the decompression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]).

Regarding claim 6, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], wherein the message comprises in at least one of subband metadata, a header of a video frame (i.e. step, the control module 200 may also generate a header which will be assembled with the data, once the data has finished being encoded by the entropy module 208. At step 221, the entropy module 208 reads data from the transformation buffer (TB). For each quantized macro block and its associated data (such as a corresponding motion vector difference, a compression type and partitioning information), the entropy module 208 applies an entropy encoding algorithm. For example, the entropy module 208 may implement one of Context-Based Adaptive Variable Length Coding (CAVLC)
or Context-based Adaptive Binary Arithmetic Coding (CABAC) as defined in the H.264 standard. In other embodiments the entropy module 208 may implement any other suitable entropy coding algorithms. At a final step 222, the encoded image data is stored in memory 104 or output to external devices for further processing and/or transmission) [Ostiguy: col. 8, line 9-25] transmitted from the encoder to the decoder (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), or a handshake message for establishing a transmission channel between the encoder and the decoder.

Regarding claim 7, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising: decoding (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14], by the decoder of the second device (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51], the encoded video data to generate a decoded video frame ((i.e. The output module may be used to output compressed or uncompressed image data to processing modules external to the codec) [Ostiguy: col. 13, line 18-20]; (i.e. Referring to FIG. 9, exemplary steps of data decompression are described. At step 901 the compressed data is stored in memory 104. The data is a stream of compressed image data or a portion of a total stream of compressed data. An application may need to decompress a full stream of compressed data but may store in memory 104 only a portion of the stream for decompression by the codec 102 at a given moment. At step 902, the control module 200 configures the entropy module 208 with appropriate parameters to decompress the received data. At step 903 the entropy module 208 accesses the compressed stream and performs partial entropy decoding to output an intermediate buffer) [Ostiguy: col. 14, line 9-21]); and combining (i.e. added) [Ostiguy: col. 9, line 19], by the second device (i.e. a decompression device) [Ostiguy: col. 2, line 50-51] using the reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), the decoded video frame and the decompressed video frame ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e.  As well as encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data in order to provide a reference for further predictions. The quantized transform coefficients generated by the quantization unit 406 are scaled (Q-1) via an inverse quantization unit 410 and inverse transformed (T-1) via an inverse transformation unit 412 to produce a difference block DN'. The prediction generated by the prediction generator 400 is added to the difference block DN' by a reconstruction unit 414 to create a reconstructed block μF'N· The reconstructed block is a decoded and unfiltered version of the original block. The reconstruction block may be written to memory 104 for future use or passed directly to a filtering module such as the in-loop filter module 206. Alternatively, the in-loop filter module 206 may read the reconstruction block from memory 104. In some embodiments, filtering is performed to reduce the effects of blocking distortion and the reconstructed reference picture is created from a series of blocks F'N· In some embodiments, the in-loop filter module 206 is not used in the compression of image data and may not be included in the codec 102) [Ostiguy: col. 9, line 11-31])).

Regarding claim 8, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising storing the first compressed video frame in a storage device (i.e.  The image data to be compressed/decompressed may be
stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7] in the first device (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47].

Regarding claim 9, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising storing the first compressed video frame in a static random access memory (SRAM) in the device ((i.e.  The image data to be compressed/decompressed may be stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7]; (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47]).

Regarding claim 10, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], wherein the message further includes at least one of a loss factor, a quality metric (i.e. visual quality of decompressed data) [Ostiguy: col. 8, line 2] or a sampling rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].

Regarding claim 12, Ostiguy meets the claim limitations, as follows:
A first device (i.e. an image compressing/decompressing comprising: at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] configured to: apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]), by a first lossy compression device ((i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1]) of a first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15];  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] at a compression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to a first video frame ((i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56] – Note: Intra frame is  the first video frame in a video sequence) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41;  col. 12, line 15-29]); and apply (i.e. processed) [Ostiguy: col. 12, line 15], by a first lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing / decompressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at a decompression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a first decompressed video frame (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28];   an encoder (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35] configured to:
encode (i.e. encoding) [Ostiguy: col. 5, line 27] a second video frame to obtain encoded video data (i.e. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 52-61; Figs. 2A, 3-4] – Note: The second frame could be interframe – i.e. P/B frame), based on the decompressed video frame (i.e. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture) [Ostiguy: col. 5, line 21-24]; and  transmit ((i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), to a decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of the second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. an image compressing / decompressing , the encoded video data ((i.e. The output module may be used to output compressed and a message indicating the compression rate (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104.   At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 33-45; Fig. 2b] and the decompression rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55],  
wherein the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]) is configured to: 
decode the encoded video frame to generate a decoded video frame (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy compression device ((i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] ; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]), a second lossy compression to a first output video frame (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4] corresponding to the first video frame (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded) [Ostiguy: col. 5, line 16-24] at the compression rate indicated by the message ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a second compressed video frame (i.e. reconstruct the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 12-13], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37]; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the reference loop of the second device ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop), a second lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the second compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at the decompression rate indicated by the message (i.e. Compression / decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]  to generate a second decompressed video frame  (i.e. The output module may be used to output , and 
combine (i.e. added) [Ostiguy: col. 9, line 19] the decoded video frame with the second decompressed video frame (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] to generate a second output video frame corresponding to the second video frame  ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28]).
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
transmit, to the decoder ((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].

Regarding claim 13, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the first compressed video frame is stored in a storage device (i.e.  The image data to be compressed/decompressed may be
stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7] in the first device (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47].

Regarding claim 14, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the first compressed video frame is stored in a static random access memory (SRAM) in the first device ((i.e.  The image data to be compressed/decompressed may be stored in memory 104, memory 112 or any other memory operatively connected to codec 102, directly or indirectly) [Ostiguy: col. 5, line 5-7]; (i.e. The memory 104 may be a main memory of the central processor 106, such as a high speed Random Access Memory (RAM), or a local memory. The central processor 106 may access the memory 104 to retrieve data) [Ostiguy: col. 4, line 44-47]).

Regarding claim 15, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to: cause (i.e. the codec 102 is configured to) [Ostiguy: col. 13, line 33] the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39].

Regarding claim 16, Ostiguy meets the claim limitations as set forth in claim 15.Ostiguy further meets the claim limitations as follows:
The first device of claim 15 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to:
cause (i.e. the codec 102 is configured to) [Ostiguy: col. 13, line 33] the second device (i.e. an image compressing/decompressing to apply (i.e. processed) [Ostiguy: col. 12, line 15] the second lossy compression (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] in the reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device on an output of the decoding (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), according to the compression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]); and
cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7] the second device (i.e. an image compressing/decompressing  to apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]) second lossy decompression in the reference loop (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] of the second device (i.e. an image compressing/decompressing on an output of the second lossy compression in the reference loop of the second device (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14], according to the decompression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]).

Regarding claim 17, Ostiguy meets the claim limitations as set forth in claim 12.Ostiguy further meets the claim limitations as follows:
The first device of claim 12 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the message includes at least one of a loss factor, a quality metric (i.e. visual quality of decompressed data) [Ostiguy: col. 8, line 2] or a sampling rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55].  

Regarding claim 19, Ostiguy meets the claim limitations, as follows:
A non-transitory computer readable medium (i.e. a memory) [Ostiguy: col. 4, line 41-42, Fig. 1] storing instructions when executed by one or more processors ((i.e. it will be understood by those skilled in the art that the present embodiments are provided by a combination of hardware and software components, with some components being implemented by a given function or operation of a hardware or software system, and many of the data paths illustrated being implemented by data communication within a computer application or operating system. Furthermore, the data paths may be communication paths, communication links, data buses, and any other type of connection allow the transfer of data. For example, in some embodiments, a data path may represent a plurality of communication buses. The data paths may be bi-directional or uni-directional and may carry instructions, commands, handshake signals, requests and/or control information. Additional data paths to those shown in the figures may also be provided between the various components of the system 100) [Ostiguy: col. 17, line 13-28, Figs. 1-5A]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7]  the one or more processors (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] to (i.e. to perform) [Ostiguy: col. 5, line 47-48]:apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]), though a first lossy compression device ((i.e. The device comprises at least a first module configured for processing the data stream using a lossy compression scheme) [Ostiguy: col. 2, line 32-34]) in a prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1]) of a first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15];  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy compression (i.e. the image data is processed in accordance with a lossy compression scheme) [Ostiguy: col. 12, line 15-16] at a compression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to a first video frame ((i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56] – Note: Intra frame is  the first video frame in a video sequence) to generate a first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. An intra prediction unit 304 is used to generate prediction parameters according to an intra mode, such as the partitioning of the image data) [Ostiguy: col. 8, line 38-41;  col. 12, line 15-29]);  apply (i.e. processed) [Ostiguy: col. 12, line 15], though a first lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37] (i.e. lossy if the decoded data is not
the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop) of the first device  ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. compressed bit stream is performed in the first module) [Ostiguy: col. 2, line 23]; (i.e. an image compressing / decompressing  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), a first lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the first compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at a decompression rate ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a first decompressed video frame (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28]; cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7] an encoder (i.e. an encoder used to convert the source data into a compressed form) [Ostiguy: col. 1, line 34-35] of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15];  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) to encode (i.e. encoding) [Ostiguy: col. 5, line 27], a second video frame to obtain encoded video data (i.e. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 52-61; Figs. 2A, 3-4] – Note: The second frame could be interframe – i.e. P/B frame), based on the decompressed video frame (i.e. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture) [Ostiguy: col. 5, line 21-24]; and cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7]   the encoder (i.e. an encoder used to) [Ostiguy: col. 1, line 34]  of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15];  (i.e. mobile devices) [Ostiguy: col. 1, line 27-28]; – Note: Ostiguy also describes multiple approaches for implementing a coding device such as hardware/software co-design [Ostiguy: col. 17, line 14-19], system-on-chip, integrated circuits, or a central processor with processing units [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) to transmit ((i.e. provide) [Ostiguy: col. 4, line 54]; (i.e. A coded video sequence is represented by a sequence of NAL units that can be transmitted over a packet-based network or a bit stream transmission link or stored in a file) [Ostiguy: col. 12, line 8-11]; (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14]), to a decoder (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39] of a second device ((i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e. an image compressing / decompressing central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]), the encoded video data ((i.e. The output module may be used to output compressed and a message indicating the compression rate (i.e. Referring to FIG. 2b, the processing steps performed within codec 102 for compressing image data are described in more detail in accordance with one embodiment. At step 214, image data is stored in memory 104.   At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 33-45; Fig. 2b] and the decompression rate (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55],  
wherein the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]) is configured to: 
decode the encoded video frame to generate a decoded video frame (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy compression device ((i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] ; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in a reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. mobile devices) [Fu: col. 1, line 27-28]; (i.e. television, broadcasting, social media, video telephony, videoconferencing, wireless devices, streaming media applications, remote desktop, cloud computing, and others) [Fu: col. 1, line 21-24]), a second lossy compression to a first output video frame (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4] corresponding to the first video frame (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded) [Ostiguy: col. 5, line 16-24] at the compression rate indicated by the message ((i.e. Compression /decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]; (i.e.  At step 215, the control module 200 receives parameters indicative of how image data should be processed along with a request to compress the image data. The parameters may comprise the address in memory of the image data that needs to be compressed, the resolution of the image data, the type of compression requested, a Group of Pictures (GOP), a desired output bit rate, etc. In some embodiments, the control module 200 may receive configuration parameters before receiving a request to process image data.) [Ostiguy: col. 6, line 36-45; Fig. 2b]) to generate a second compressed video frame (i.e. reconstruct the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 12-13], 
perform (i.e. processed) [Ostiguy: col. 12, line 15], by a second lossy decompression device ((i.e. a decoder) [Ostiguy: col. 1, line 37]; (i.e. lossy if the decoded data is not the exact copy of the source data) [Ostiguy: col. 1, line 44-45]) in the reference loop of the second device ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12; Fig. 3;  col. 6, line 47-61; Figs. 2A, 3-4]; col. 6, line 62 – col. 7, line 1] – Notes: Figs. 2A, 3-4 and above descriptions of Ostiguy describe a prediction process that is performed in a loop), a second lossy decompression (i.e. processing the data stream using a lossy decompression scheme to recover the data stream as decompressed) [Ostiguy: col. 18, line 14-15] to the second compressed video frame ((i.e. encoded picture) [Ostiguy: col. 5, line 21]; (i.e. If intra prediction is used, information contained only within the current picture may be used for the prediction) [Ostiguy: col. 8, line 31-32]; (i.e. a slice type (e.g. I, B, P)) [Ostiguy: col. 6, line 55-56]) at the decompression rate indicated by the message (i.e. Compression / decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 51-54]  to generate a second decompressed video frame  (i.e. The output module may be used to output , and 
combine (i.e. added) [Ostiguy: col. 9, line 19] the decoded video frame with the second decompressed video frame (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] to generate a second output video frame corresponding to the second video frame  ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]; (i.e. reconstructed reference picture) [Ostiguy: col. 9, line 27-28]).
In addition to the prediction loop described in the Figs. 2A and 3-4 of Ostiguy, in the same field of endeavor, Fu further discloses the prediction loop as follows:
cause the encoder of the first device provide, to the decoder ((i.e. set at the encoder and transmitted to the decoder) [Fu: col. 18, line 4-5]; (i.e. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks, frames, or other units as would be generated at the decoder 500) [Fu: col. 8, line 9-12]; (i.e. It will be understood that the methods herein can be applied to image and video encoder(s) in addition or instead of the decoder(s). If applied to an image or video encoder, and the probability context is identified and transmitted to the decoder, then the decoder can apply the identified probability context arrangement, and does need to be programmed to perform the decoding order methods herein) [Fu: col. 6, line 64 - col. 7, line 3]) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy with Fu to program the system to transmit the encoded data from the encoder to the decoder.  
Therefore, the combination of Ostiguy with Fu will enable the decoder to decode the encoded data properly [Fu: col. 6, line 64 - col. 7, line 3; col. 8, line 9-12].

Regarding claim 20, Ostiguy meets the claim limitations, as follows:
The non-transitory computer readable medium (i.e. a memory) [Ostiguy: col. 4, line 41-42, Fig. 1] of claim 19, further comprising instructions when executed by one or more processors ((i.e. it will be understood by those skilled in the art that the present embodiments are provided by a combination of hardware and software components, with some components being implemented by a given function or operation of a hardware or software system, and many of the data paths illustrated being implemented by data communication within a computer application or operating system. Furthermore, the data paths may be communication paths, communication links, data buses, and any other type of connection allow the transfer of data. For example, in some embodiments, a data path may represent a plurality of communication buses. The data paths may be bi-directional or uni-directional and may carry instructions, commands, handshake signals, requests and/or control information. Additional data paths to those shown in the figures may also be provided between the various components of the system 100) [Ostiguy: col. 17, line 13-28, Figs. 1-5A]; (i.e. The components of the system 100 may be packaged in various manners. For example, the central processor 106 and 60 the codec 102 may be included in a System-on-a-chip (SoC). The codec 102 may be included in a chip while the central processor 106 is provided externally to the chip. The memory 104 and the codec 102 may be provided in an SoC or a chip. The codec 102 may be included in an integrated circuit or a chip and the memory 104 may be external to the integrated circuit. The codec 102, the central processor 106, the processing unit 108 and the Input/Output interfaces 110 may be connected to the memory 104 through a memory controller (not shown). The codec 102 may also be located remotely from the central processor 106 with the two components being part of a network) [Ostiguy: col. 4, line 58 – col. 5, line 4, Figs. 1-5A]) further cause the one or more processors (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] to (i.e. to perform) [Ostiguy: col. 5, line 47-48]:
cause the decoder to perform decoding of the encoded video data (i.e. a decoder which receives compressed data and converts it into a decompressed image or stream ready for display or for further processing) [Ostiguy: col. 1, line 37-39];
cause (i.e. the codec 102 is configured to) [Ostiguy: col. 13, line 33] the second device (i.e. an image compressing/decompressing to apply (i.e. processed) [Ostiguy: col. 12, line 15] the second lossy compression (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] in the reference loop ((i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]; (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device on an output of the decoding (i.e. decompressing a data stream with a decompression device) [Ostiguy: col. 2, line 50-51]; (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14]), according to the compression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]); and
cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7] the second device (i.e. an image compressing/decompressing  to apply ((i.e. encoding) [Ostiguy: col. 5, line 27]; (i.e. process) [Ostiguy: col. 6, line 61]) second lossy decompression in the reference loop (i.e. encoding and transmitting the image data, the transformation module 204 may decode, or reconstruct, the encoded image data) [Ostiguy: col. 9, line 11-14] of the second device (i.e. an image compressing/decompressing on an output of the second lossy compression in the reference loop of the second device (i.e.  decode, or reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14], according to the decompression rate ((i.e. configurations for the codec) [Ostiguy: col. 4, line 16]; (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression / decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ostiguy (US Patent 9,191,668 B1), (“Ostiguy”), in view of Fu et al. (US Patent 10,554,977 B2), (“Fu”), in view of Chin (US Patent 8,265,141 B2), (“Chin”), in view of Cho et al. (US Patent Application Publication 2015/0131716 A1), (“Cho”).
Regarding claim 11, Ostiguy meets the claim limitations as set forth in claim 1.Ostiguy further meets the claim limitations as follows:
The method of claim 1 (i.e. an image compressing/decompressing method) [Ostiguy: col. 2, line 3-4], further comprising: configuring the compression rate applied to the first video frame (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 45-55] in the prediction loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4] ; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing to be matched with the compression rate performed in the reference loop ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the second device ((i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]) to provide bit-identical results having same number of bits.  
Chin discloses about matching compression rate as follow:
configuring the first compression rate applied to the first video frame in the prediction loop of the first device to be matched with the compression rate -4- (i.e. the master 105 can provide a target rate to the encoders 110 for compressing the pictures 115. The encoders 110(0) ... 110(n) can adjust certain parameters that control lossy compression to achieve an encoding rate that is close, if not equal, to the target rate) [Chin: col. 3, line 17-21; Fig. 8] .
Fu discloses more details about matching for the reference loop as follow:
to be matched with the compression rate performed in the reference loop (i.e. The controller 416 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion
partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks) [Fu: col. 8, line 2-11].
Ostiguy, Fu, and Chin do not explicitly disclose the following claim limitations (Emphasis added).
configuring the first compression rate applied to the first video frame in the prediction loop of the first device to be matched with the compression rate performed-4- in the reference loop of the second device to provide bit-identical results having a same number of bits.   
However, in the same field of endeavor Cho further discloses the claim limitations and the deficient claim limitations, as follows:
to provide bit-identical results having a same number of bits ((i.e. a line having the high image quality and a line having the relatively lower image quality in the single image frame are formed of an identical number of bits, a number of compressed bits obtained by compressing the line having the high image quality and a number of compressed bits obtained by compressing the line having the relatively lower image quality are equal) [Cho: para. 0045]; (i.e. Generally, an image processing device designates a single compression rate with respect to a single image frame, and thus may compress, using an identical compression rate (a ratio of a number of input bits to a number of output bits)) [Cho: para. 0045]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy, Fu, and Chin with Cho to program the coding system to determine a compression rate.  
Therefore, the combination of Ostiguy, Fu, and Chin with Cho will enable the coding system to satisfy a fixed compressed rate [Cho: para. 0013].

Regarding claim 18, Ostiguy meets the claim limitations as set forth in claim 16.Ostiguy further meets the claim limitations as follows:
The device of claim 16 (i.e. an image compressing/decompressing method and device) [Ostiguy: col. 2, line 3-4], wherein the at least one processor (i.e. a central processor) [Ostiguy: col. 4, line 42, Fig. 1] is further configured to:
cause (i.e. The encoding unit 504c is configured to perform) [Ostiguy: col. 11, line 7] the compression rate applied to the first video frame (i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task( s) of compressing/decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression /decompression or separately therefrom) [Ostiguy: col. 5, line 45-55] in the prediction loop ((i.e.  reconstruct, the encoded image data in order to provide a reference for further predictions) [Ostiguy: col. 9, line 13-14] (i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type (e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) of the first device ((i.e. a compression device) [Ostiguy: col. 2, line 14-15]; (i.e. an image compressing / decompressing be matched with the compression rate ((i.e. The codec 102 may use one or more of a number of previously encoded pictures as a reference for motion-compensated prediction of each inter coded macroblock or macroblock partition. This enables the codec 102 to search for the best match for the current macro block partition from a wider set of pictures than just the previously encoded picture. The codec may thus maintain one or more lists of reference pictures, containing pictures that have previously been encoded and decoded (occurring before and/ or after the current picture display order)) [Ostiguy: col. 5, line 16-25]; (i.e. At step 216, the control module 200 configures the prediction module 202, through a communication path according to the received request. According to some embodiments, the prediction module 202 is a register-based engine comprising a set of registers and processing units, with access to the memory 104. The registers may be configured with information comprising the address of image data to be encoded, the number of reference pictures needed, coefficients representative of a quantization parameter (qp), a slice type ( e.g. I, B, P), the number of macroblock divisions allowed for each macroblock of the image data, etc. In one embodiment the control module 200 configures the prediction module 202 to process a group of macro blocks. In another embodiment, the control module 200 configures the prediction module 202 to process a slice) [Ostiguy: col. 6, line 47-61; Figs. 2A, 3-4]) performed in the reference loop ((i.e. the control module 200 of the codec 102 configures the prediction module 202 with appropriate parameters for processing the image data) [Ostiguy: col. 6, line 11-12]; (i.e. A prediction module 202, transformation module 204, inloop filter module 206 and entropy module 208 are each connected to a memory interface 210 in order to read and write data to memory 104) [Ostiguy: col. 5, line 58-61; Figs. 2A, 3-4]; (i.e. At step 217, the prediction module 202 accesses the image data in memory 104 and determines for each macro block how the compression will be performed by the subsequent modules of the codec. For example, for a current macroblock the prediction module 202 may determine its corresponding predicted macroblock and a corresponding prediction type (i.e. intra or inter prediction)) [Ostiguy: col. 6, line 62 – col. 7, line 1]) of the second device ((i.e. The control signal may comprise control information to allow the control module 200 to configure the various modules of the codec 102 with appropriate parameters in order to perform the requested task(s) of compressing / decompressing image data. Configuration may be performed in one or more steps, depending on the initial request and on the format of the request. Compression/decompression parameters such as picture resolution, output bit rate, picture type and coding functions may be provided to the control module 200 together with the request for compression/decompression or separately therefrom) [Ostiguy: col. 5, line 45-55]) to provide bit-identical results having a same number of bits.   
Chin discloses about matching compression rate as follow:
cause the compression rate applied to the first video frame in the prediction loop of the first device to be matched with the compression rate  (i.e. the master 105 can provide a target rate to the encoders 110 for compressing the pictures 115. The encoders 110(0) ... 110(n) can adjust certain parameters that control lossy compression to achieve an encoding rate that is close, if not equal, to the target rate) [Chin: col. 3, line 17-21; Fig. 8] 
Fu discloses more details about matching for the prediction loop as follow:
to be matched with the compression rate performed in the reference loop (i.e. The controller 416 manages many aspects of encoding including rate distortion or scene characteristics based locally adaptive selection of right motion partition sizes, right coding partition size, best choice of prediction reference types, and best selection of modes as well as managing overall bitrate in case bitrate control is enabled to name a few examples. The output of the quantizer 412 may be provided to a decoding or prediction loop 450 provided at the encoder to generate the same reference or reconstructed blocks) [Fu: col. 8, line 2-11].
Ostiguy, Fu, and Chin do not explicitly disclose the following claim limitations (Emphasis added).
to provide bit-identical results having the same number of bits.  
However, in the same field of endeavor Cho further discloses the claim limitations and the deficient claim limitations, as follows:
to provide bit-identical results having a same number of bits ((i.e. a line having the high image quality and a line having the relatively lower image quality in the single image frame are formed of an identical number of bits, a number of compressed bits obtained by compressing the line having the high image quality and a number of compressed bits obtained by compressing the line having the relatively lower image quality are equal) [Cho: para. 0045]; (i.e. Generally, an image processing device designates a single compression rate with respect to a single image frame, and thus may compress, using an identical compression rate ( a ratio of a number of input bits to a number of output bits)) [Cho: para. 0045]).  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ostiguy, Fu, and Chin with Cho to program the coding system to determine a compression rate.  
Therefore, the combination of Ostiguy, Fu, and Chin with Cho will enable the coding system to satisfy a fixed compressed rate [Cho: para. 0013].      

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488